 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MARK AUSSIEKER,                                No. 2:19-cv-0665 MCE DB PS
12                       Plaintiff,
13            v.                                        ORDER
14       THE DUCTS TIGERS, LLC, and RON
         BAUR, as an individual,
15
                         Defendants.
16

17           Plaintiff Mark Aussieker is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   October 11, 2019, plaintiff appeared before the undersigned for hearing of plaintiff’s motion for

20   default judgment. (ECF No. 15.) At that hearing plaintiff withdrew the motion for default

21   judgment. Since that time, plaintiff has taken no further action in this case and no defendant has

22   appeared. Accordingly, IT IS HEREBY ORDERED that plaintiff shall show cause in writing

23   within twenty-eight (28) days of the date of this order as to why this action should not be

24   dismissed for a lack of prosecution. 1

25   DATED: April 3, 2020                          /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
26
     1
27    Alternatively, if plaintiff no longer wishes to pursue this action, plaintiff may comply with this
     order by filing a notice of voluntary dismissal pursuant to Rule 41 of the Federal Rules of Civil
28   Procedure.
                                                        1
